Citation Nr: 0810713	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  06-17 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In January 2008, the veteran testified during a hearing 
before the undersigned at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is necessary before these claims can 
be decided.

In a December 2004 stressor statement and at his hearing, the 
veteran claimed that his base came under mortar attack during 
service.  At his hearing, the veteran testified that mortar 
attacks occurred soon after he arrived in Vietnam.  However, 
the veteran has not provided specific dates of these 
incidents.  This is a stressor that may be capable of 
verification.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002) (mortar/rocket attack may in some cases be a 
satisfactory stressor for PTSD).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of PTSD, according to DSM-IV 
criteria, credible supporting evidence that the claimed in- 
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors.  See 38 C.F.R. § 3.304(f) 
(2007).

The Board notes that the record contains multiple diagnoses 
of PTSD.  However, the veteran's claimed stressors have not 
been verified.  As the veteran did not engage in combat, the 
alleged stressors must be verified by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  In March 
2007, the RO made a formal finding on a lack of information 
required to verify stressors.  At the January 2008 hearing, 
the veteran provided further detail that warrants another 
attempt at verification of the claimed stressors.  For 
example, the veteran noted the unit he was in while in 
Vietnam (a missing detail cited in the RO's March 2007 
finding) and gave a more specific time period during which 
the mortar attacks reportedly occurred ("right after I got 
[to Vietnam]"), see transcript pg. 8.  On remand, the 
veteran should be requested to provide approximate dates of 
the incidents.  If the veteran provides the requested 
information, the RO should attempt to verify the stressors 
through the U.S. Army & Joint Services Records Research 
Center (JSRRC).

Additional development is also necessary with regard to the 
claim of entitlement to service connection for degenerative 
disc disease of the lumbar spine. 

The report of the February 1966 enlistment physical reflects 
that the veteran reported a history of low back aches.  A 
lumbar spine x-ray showed no osseous pathology and normal 
width of disc space.  Service medical records show that the 
veteran was seen in February 1966 and November 1966 with 
complaints of lumbar pain.  A February 1966 entry noted 
palpable tenderness and muscle spasm.  

It's also noted that the veteran injured his back in a 1996 
motor vehicle accident.  In a July 2005 statement, a private 
physician noted that the veteran had back problems since 
service that were "asymptomatic" until the 1996 accident.  

The duty to assist requires VA to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C. § 5103A(d)(1) (West 2002).  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).  Because complaints of 
back pain were noted during active duty service, a VA medical 
examination is necessary to determine whether a current 
lumbar spine disability is related to service.  The veteran 
had a general VA examination in January 2005 which included a 
diagnosis of herniated intervertebral discs at L4-5 and L5-S1 
with left sciatica; however, the examiner did not provide an 
opinion regarding whether this condition is related to 
service.

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran provide any 
additional information that he can 
remember regarding his claimed stressor of 
mortar attacks.  The veteran should be 
asked to provide locations of these events 
and approximate dates.  The veteran and 
his representative are instructed that 
searches are made in two-month intervals, 
so the veteran must specify a two-month 
period.

2.  Forward the veteran's statements of 
alleged PTSD stressors, as well as copies 
of his available service personnel records 
and any other relevant evidence, to the 
U.S. Army & Joint Services Records 
Research Center (JSRRC), and request that 
JSRRC attempt to verify the alleged 
stressors.

3.  Thereafter, if, and only if one or 
more of the alleged stressors is verified, 
schedule the veteran for a VA psychiatric 
examination for the purpose of 
ascertaining whether PTSD found present is 
related to service.

a.  Prior to the examination, specify 
for the examiner the stressor or 
stressors that is/are established by 
the record, and the examiner must be 
instructed that only that/those 
event(s) may be considered for the 
purpose of determining whether the 
veteran was exposed to one or more 
stressors in service.  The veteran's 
claims file should be made available to 
the examiner, and the examiner should 
indicate in the examination report that 
the claims file was reviewed.  

b.  The examiner should conduct the 
examination with consideration of the 
current diagnostic criteria for PTSD.  
The examination report should include a 
detailed account of all pathology 
present.  Any further indicated special 
studies, including psychological 
studies, should be accomplished.

c.  If a diagnosis of PTSD is 
appropriate, the examiner should 
specify (1) whether each alleged 
stressor found to be established by the 
evidence of record was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found 
to be established by the record by the 
RO and found to be sufficient to 
produce PTSD by the examiner.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

d.  If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include 
whether it is at least as likely as not 
that any currently demonstrated 
psychiatric disorder, other than PTSD, 
is related to the veteran's military 
service.

4.  Schedule the veteran for a VA 
orthopedic examination.  The veteran's 
claims file should be made available to 
the examiner, and the examiner should 
indicate in the examination report that 
the claims file was reviewed.  Following a 
thorough examination, the examiner is 
asked to provide an opinion as to the 
following questions: 

	a.  What is the veteran's current 
lumbar spine diagnosis?

	b.  Did the veteran have a lumbar spine 
disorder prior to his entry into service?

	c.  If so, was the lumbar spine 
condition(s) aggravated or increased 
beyond normal progression during or due to 
the veteran's military service? 

	d.  If a lumbar spine disorder(s) did 
not exist prior to service, is it at least 
as likely as not related to the veteran's 
periods of active service, including the 
documented complaints of back pain during 
service?  In answering this question, the 
examiner should comment on the effects of 
a 1996 motor vehicle accident and the July 
2005 statement from the private physician 
who noted that the veteran's back 
condition was "asymptomatic" until that 
accident.  

The examiner should provide a detailed 
rationale for the opinion expressed.

5.  After the development ordered above is 
completed, the RO should re-adjudicate the 
claims on appeal based on all of the 
evidence of record.  If the disposition of 
the claim remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and afford them an applicable 
opportunity to respond. Thereafter, the 
case should be returned to the Board for 
further review, if otherwise in order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



